67 F.3d 301
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James H. KINDRED, Petitioner-Appellant,v.Jack R. DUCKWORTH, Respondent-Appellee.
No. 95-1541.
United States Court of Appeals, Seventh Circuit.
Submitted Sept. 26, 1995.*Decided Oct. 5, 1995.

Before BAUER, COFFEY and EASTERBROOK, Circuit Judges.

Order

1
When one of his state sentences ended, James Kindred was in disciplinary segregation.  The state marked that sentence as over, but his confinement continued because he had another sentence still to serve.


2
Kindred contends that the expiration of his initial sentence compelled the state to return him to the general population of the prison.  Whether that is so is a question of Indiana law, which is irrelevant to this petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  The Constitution permits states to keep their prisoners in any of a range of custodial conditions, one of which is segregation, without any need to prove to a federal court's satisfaction that this status is appropriate.  Sandin v. Conner, 115 S.Ct. 2293, 2301 (1995).  Under Sandin state rules that affect matters of this sort do not establish "liberty" or "property" interests for purposes of the due process clause of the fourteenth amendment.  The judgment of the district court is therefore


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).  No such statement has been filed, so the appeal is submitted for decision on the briefs and record